Title: From Benjamin Franklin to [Peter Franklin], 7 May 1760
From: Franklin, Benjamin
To: Franklin, Peter


          
            Sir,
            London, May 7, 1760.
          
          ******It had, indeed, as you observe, been the opinion of some very great naturalists, that the sea is salt only from the dissolution of mineral or rock salt, which its waters happened to meet with. But this opinion takes it for granted that all water was originally fresh, of which we can have no proof. I own I am inclined to a different opinion, and rather think all the water on this globe was originally salt, and that the fresh water we find in springs and rivers, is the produce of distillation. The sun raises the vapours from the sea, which form clouds, and fall in rain upon the land, and springs and rivers are formed of that rain. As to the rock-salt found in mines, I conceive, that instead of communicating its saltness to the sea, it is itself drawn from the sea, and that of course the sea is now fresher than it was originally. This is only another effect of nature’s distillery, and might be performed various ways.
          
          It is evident from the quantities of sea-shells, and the bones and teeth of fishes found in high lands, that the sea has formerly covered them. Then, either the sea has been higher than it now is, and has fallen away from those high lands; or they have been lower than they are, and were lifted up out of the water to their present height, by some internal mighty force, such as we still feel some remains of, when whole continents are moved by earthquakes. In either case it may be supposed that large hollows, or valleys among hills, might be left filled with sea-water, which evaporating, and the fluid part drying away in a course of years, would leave the salt covering the bottom; and that salt coming afterwards to be covered with earth, from the neighbouring hills, could only be found by digging through that earth. Or, as we know from their effects, that there are deep fiery caverns under the earth, and even under the sea, if at any time the sea leaks into any of them, the fluid parts of the water must evaporate from that heat, and pass off through some vulcano, while the salt remains, and by degrees, and continual accretion, becomes a great mass. Thus the cavern may at length be filled, and the volcano connected with it cease burning, as many it is said have done; and future miners penetrating such cavern, find what we call a salt mine. This is a fancy I had on visiting the salt-mines at Northwich, with my son. I send you a piece of the rock-salt which he brought up with him out of the mine.******I am, Sir, &c.
          
            B. F.
          
        